Citation Nr: 1125662	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  99-03 823A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a right ear disability, to include recurrent infections.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for sarcoidosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to March 1980.  He also served with the Massachusetts Army National Guard from August 1982 to April 1992.

This appeal to the Board of Veterans' Appeals (Board) arose from October 1998 and September 1999 rating decisions.

In the October 1998 decision, the Board, inter alia, denied service connection for a right ear condition, to include chronic infections, and hearing loss.  In November 1998, the Veteran filed a notice of disagreement (NOD), and the RO issued a statement of the case (SOC) in February 1999.  Correspondence received from the Veteran's representative in March 1999 has been accepted by the Board as a substantive appeal, in lieu of VA Form 9.  

In the September 1999 decision, the RO, inter alia, denied service connection for sarcoidosis.  In November 1999, the Veteran filed a NOD.  A statement of the case (SOC) was issued in January 2000, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2000.

Also, in correspondence received in November 1998, the Veteran withdrew from appeal the claim for a higher initial rating for recurrent dislocations of the left (major) shoulder, status-post Bristow repair, for which an appeal had previously been perfected.  As such, the issues remaining before the Board are limited to those noted on the title page.

In January 2001, the Board remanded these matters to the RO for a Board hearing.   In March 2001, the Veteran testified during a Board hearing before a Veterans Law Judge at the RO; a transcript of the hearing is of record.
 
In June 2001, the RO undertook further development, to include attempts to verify the Veteran's National Guard service.

In January 2004 and again in February 2004, the RO issued Supplemental SOCs (SSOCs) reflecting the RO's continued denial of the claims for service connection for right ear disability, hearing loss, and sarcoidosis.

In August 2004, the Board duly notified the Veteran that the Board no longer employed the Veterans Law Judge that conducted the March 2001 Board hearing and that he had the right to another Board hearing.  No response to the Board's August 2004 letter has been received.  Therefore, the Board will proceed with the claim on appeal, as noted.

In March 2005, the Board remanded these matters to the RO, via the AMC in Washington, DC, for additional development.  After accomplishing some of the requested development, the AMC continued to deny each claim on appeal (as reflected in a June 2009 SSOC)

In August 2009, the Board again remanded these matters to the RO, via the AMC in Washington, DC, for additional development.  After accomplishing the requested action, the AMC continued to deny each claim on appeal (as reflected in a January 2011 SSOC) and returned this matter to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished. 

2.  The Veteran was not on active duty, nor on a verified period of active duty for training (ACDUTRA) or inactive duty training (INACDUTRA), at the time of alleged training incident leading to a right ear disability.

3.  The Veteran was not on active duty, nor on a verified period of ACDUTRA, nor INACDUTRA, at the time of alleged training incident leading to right ear hearing loss.

4.  Sarcoidosis was not shown in active duty service or during a period of ACDUTRA, and the only competent opinions to address the question of whether there exists a nexus between the Veteran's sarcoidosis  weighs against the claim.


CONCLUSIONS OF LAW

1.  The claim for service connection for a right ear disability, to include recurrent ear infections, is without legal merit. 38 U.S.C.A. §§ 101(10), (21), (22), (23), (24), 106, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010)); 38 C.F.R. §§ 3.102, 3.159, 3.303(2010).

2.  The claim for service connection for right ear hearing loss is without legal merit. 38 U.S.C.A. §§ 101(10), (21), (22), (23), (24), 106, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010)); 38 C.F.R. §§ 3.102, 3.159, 3.303(2010).

3.  The criteria for service connection for sarcoidosis are not met. 38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

With respect to the claims for service connection for service connection for a right ear disability and for bilateral hearing loss, the Veteran and his representative have been notified of the reasons for the denial of the claims, and have been afforded opportunity to present evidence and argument with respect to the claims. The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the Veteran.   As will be explained below, the claims lack legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

With respect to the remaining claim for service connection for sarcoidosis, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.                  § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to inlcud eht AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in December 2001, November 2002, and October 2003 post-rating letters, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  In addition, a June 2007 letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.

After issuance of these letters, and opportunity for the Veteran to respond, the January 2011 SSOC reflects readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of active duty service treatment records, VA and private treatment records, and the reports of VA examinations, to include examinations provided through the U.S. Embassy in Panama conducted in May 2009. Also of record and considered in connection with the appeal is the transcript of the Veteran's Board hearing, as well as various written statements provided by the Veteran, and by his representative, on his behalf. The Board finds that no additional RO action to further develop the record in connection with any of the claims herein decided is warranted.

As noted in the Introduction, the Veteran's claims have been remanded on a number of occasions-smost recently in August 2009- in large part to attempt to obtain the Veteran's National Guard service records and confirm any dates of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA). Pursuant to the multiple Remand instructions, the RO/AMC requested records from the National Personnel Records Center (NPRC), the Department of the Army, and the Massachusetts Army National Guard.  However, no additional records were obtained, and no additional dates of ACDUTRA or INACTDUTRA were able to be confirmed, to particularly include the period most pertinent to the Veteran's claim from July through August 1986.  A February 2010 letter from the Chief of Military Records for Massachusetts notes that a search of files did not produce any record of active duty/active duty for training during the period from July through August 1986.  The record also reflects that the Veteran was made aware of the steps undertaken to obtain these records and VA's inability to find any further records, and was informed that he may submit any such records in his possession.

As indicated, the RO/AMC informed the Veteran that it was not able to obtain the records, and the RO/AMC staff followed up to ensure that the Veteran knew that it was therefore his obligation to obtain them and submit them to VA. Accordingly the Board finds that the RO/AMC fulfilled its duty to assist in regard to attempting to obtain these non-federal records and substantially complied with the most recent August 2009 Remand instruction.  See 38 C.F.R. § 3.159(c)(1) (a follow-up request for non-federal records is not required when such request would be futile); Dyment v. West¸ 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).   The Board also finds that no additional RO action to further develop the record is warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim herein decided.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.             § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

However, every claim for service connection is predicated on the statutory authority providing that service connection may be granted for disability resulting from disease or injury incurred in line of duty in the active military, naval or air service. See 38 U.S.C.A. §§ 1110, 1131 (emphasis added). See also 38 C.F.R. § 3.303.

The Board observes that, with respect to the Veteran's National Guard service, active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty. 38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred in the line of duty.  Id.   Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA. 38 U.S.C.A. §§ 101(24), 106, 1110.

A.  Right Ear Disability and Hearing Loss

The Veteran contends that he is entitled to service connection for his right ear disability, to include recurrent infections, and hearing loss, as he believes that these disabilities stem from an in-service incident occurring in July 1986 while on ACDUTRA with the Massachusetts National Guard.  The Veteran has asserted that his right ear was damaged after he fell into water during a river crossing training exercise.

The Board notes, at the outset, that the Veteran's active duty service treatment records do not reflect-nor does the Veteran contend-that he had a right ear disability or hearing loss during his period of active duty service from 1976 to 1980.

Following discharge from active duty service, records from the Fallon Clinic note that the Veteran complained of acute pain in the right ear in August 1986.  A diagnosis of acute otitis media of the right ear was noted.  On multiple follow-up appointments, the Veteran complained of right ear infection, hearing problems, and discharge from the right ear.  By May 1988, he was recommended for a mastoidectomy and tympanoplasty, which he underwent in June 1988.  These records do not reference the training exercise.  

On VA examination in May 1998, the Veteran reported right ear hearing loss and fungus and drainage in the right ear since the training exercise in 1986.  He reported occasional recurring ear infection, drainage, and occasional right ear hearing loss following his 1988 surgery.  On audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
5
10
15
LEFT
50
60
70
55
60

Speech audiometry revealed speech recognition ability of  96 percent in the right ear and of 100 in the left ear.  The examiner noted that hearing was within normal limits in the left ear, but there was conductive deafness of the right ear.

An examination of the right ear revealed that the right auditory was enlarged, the tympanic membrane was missing, and there was some scarring and granulation in the right tympanous.  A diagnosis of right chronic suppurative otitis media and mastoiditis, status post radial mastoidectomy, and hearing loss was assigned.

The Veteran also submitted a statement, dated in August 1998, from a friend who served with him in the Massachusetts Army National Guard in 1986.  He reported that he was with the Veteran in a 12-man raft during a river crossing maneuver in July 1986.  He reported that part of the squad, including the Veteran, fell into the river after the raft tilted.  He reported that the Veteran complained to him the next morning that he had water in his right ear.  

On a November 1986 report of medical examination and medical history for the Massachusetts National Guard, the Veteran did not report any ear abnormality and hearing was 15 out of 15 for both ears on a whisper voice test.

In a November 1998 statement, the Veteran's treating physician at the Fallon Clinic noted that the Veteran has been his patient since August of 1986 when he presented with a severe acute infection in his right ear.  He reported that the Veteran attributed the beginning of his ear problems to a fall from a raft into the water during basic military training.  Over the next year and a half, the physician treated the Veteran for recurring infections and he was eventually noted to have a cholesteatoma involving the middle ear and mastoid area.  The examiner noted that the Veteran underwent a mastoidectomy typanoplasty in June 1988, and reported that the Veteran continued to be followed to have his mastoid cavity cleaned out from time to time and has maintained a hearing level in that ear at 40 to 45 decibels.  

During the Veteran's March 2001 Board hearing, he indicated that he fell in the water after a training exercise while in ACDUTRA in July 1986.  He indicated that he went to see a doctor regarding his right ear shortly after he was released from that period of ACDUTRA.

A June 2006 report from the Clinica Crepon notes that the Veteran complained of recurring ear infection and drainage of the right ear.  A history of right ear surgery in June 1988 was noted.

The Veteran was also afforded an examination in May 2009, as arranged by the U.S. Embassy in Panama.  The examiner noted the Veteran's right ear history, including the report of initial injury after a rafting exercise in 1986 and surgery in 1988.  The examiner also noted the Veteran's current symptoms, including chronic ear discharge, hearing loss, and occasional dizziness. On audiological evaluation, hearing loss was normal in the right ear.  An examination revealed a surgical scar, mastoidectomy cavity, and ear secretion.  A diagnosis of right chronic otitis media with cholestatoma was noted.  After reviewing the Veteran's history and files, and performing a physical examination, the examiner found that the Veteran's right ear problem is most likely the result of the river incident during training.

The Board notes that the Veteran submitted a statement signed by a commanding officer of the Massachusetts Army National Guard requesting a leave of absence from work for active duty for training from the period of August 9, 1986, to August 23, 1986.  An Army National Guard Retirement Points History statement notes periods when the Veteran was a National Guard member, reserve member on active duty, national guard mobilized service, and National Guard active duty; however, these records do not confirm a period of ACDUTRA or INACDUTRA during July or August 1986.  There are no other records confirming that the Veteran served on ACDUTRA or INACDUTRA during this time frame, as alleged. 

VA has the authority to determine whether the appellant was in active service, including ACDUTRA or INACDUTRA, at the time a claimed injury occurred. See 38 U.S.C.A. § 106.  VA regulations governing requirements for establishing service for VA benefits purposes require military service department verification of the appellant's service.  See Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); 38 C.F.R. § 3.203. "[O]nly official service department records can establish if and when an individual was serving on active duty, [ACDUTRA], or [INACDUTRA]." Cahall v. Brown, 7 Vet. App. 232, 237 (1994).

In this case, the record clearly reflects that the Veteran sought treatment for right ear problems and hearing loss in August 1986, around the time of the alleged training incident.  In addition, the May 2009 examiner, after reviewing the Veteran's history and files, and performing a physical examination, found that the Veteran's right ear problem is most likely the result of the river incident during training.  However, despite the medical evidence linking the current disabilities to the training incident, the Veteran's personnel records simply do not show, that, on the date that the alleged injury occurred, he was on active duty, or was approved for ACDUTRA or INACDUTRA. Absent objective evidence of showing that the alleged injury occurred in line of duty during active service as defined by the governing legal authority, the Board must conclude that the Veteran is not eligible for connection for the claimed disabilities.

The Board acknowledges that the statement commanding officer of the Massachusetts Army National Guard indicated that the Veteran a leave of absence from work for active duty for training from the period of August 9, 1986, to August 23, 1986, around the time of the alleged incident.  However, there are no official service department records that corroborate this period of ACDUTRA or INACDUTRA, and after various record searches, no periods of ACDUTRA or INACDUTRA in July or August 1986 has been verified.  There are no official records confirming that the alleged training accident occurred on ACDUTRA or INACDUTRA.

The Board is cognizant of the Veteran's assertions in this case, in that he was serving on ACDUTRA at the time of the alleged training incident.  However, the legal authority governing service connection is clear and specific, and the Board is bound by such authority.  As indicated above, in seeking service connection on these facts, claimant must have incurred the claimed injury in line of duty in the active military, naval, or air service.  See 38 U.S.C.A. § 1110.  Such has simply not been established in this case.  Under these circumstances, the claims for service connection for a right ear disability and hearing loss must be denied as a matter of law, as the Veteran has no legal entitlement to the benefit sought.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

B.  Sarcoidosis

The Veteran also contends that he is entitled to service connection for sarcoidosis, as he believes that this disability originated during his active duty service.  His essential contention is that his sarcoidosis is due to working with hazardous materials while in service.  

The Board notes at the outset that the Veteran's active duty service treatment records for the period from June 1976 to March 1980 reflect no complaints, findings or diagnosis of sarcoidosis or other respiratory problems.  His personnel records reflect that he served in the Navy and served over 2 years of sea service.

Following service, the Veteran was seen at the Fallon Clinic from May 1998.   Records from the Veteran's treatment at the Fallon Clinic note that the Veteran was referred because of hilar adenopathy.  He had experienced chest pains and an X-ray was taken.  Sarcoidosis was suspected.  A June 1998 report from St. Vincent Hospital also notes a diagnosis of sarcoidosis based upon a bronchial biopsy.  A follow-up at the Fallon Clinic from June 1998 notes that the Veteran was currently asymptomatic, and pulmonary function was normal.  No therapy was indicated at that time.

During the Veteran's 2001 Board hearing, he offered testimony regarding his duties in service, including handling and treating ammunition and toxic materials used to treat metals in service.  The Veteran also discussed an article he submitted which discusses a growing concern over Navy veterans who have unrecognized or misdiagnosed respiratory diseases, including sarcoidosis, resulting from service as deck grinders aboard aircraft carriers and exposure to anti-skid materials in service.  

In May 2009, the Veteran was afforded an examination arranged by the U.S. Embassy in Panama to obtain an opinion regarding the etiology of his sarcoidosis.  The examiner noted a past history of sarcoidosis, but no medical supervision or treatment.  The examiner also noted that the Veteran denied symptoms such as dyspnea, cough, expectoration, thoracic pain, hemoptysis, or cyanosis.  He also denied constitutional symptoms such as hyporexia, weight loss, or fever.  Moreover, he denied sarcoidosis complications.  A physical examination yielded no abnormal findings and a chest x-ray was normal.

With respect to the Veteran's claim that his sarcoidosis was related to his duties in service and exposure to hazardous material, the examiner noted that there is no serious existing scientific investigation that defines sarcoidosis causes, which is why it continues to be a disease described as having an unknown etiology.  While the examiner noted that the disease appears to affect with more frequency those of African descent, even when it has been connected with some relation to an environmental exposure, none of these associates have been confirmed scientifically.  He noted that the article the Veteran presented, and as discussed during his Board hearing, did not represent scientific evidence regarding the disease.  In addition, the examiner noted that there was evidence of active sarcoidosis.

Considering the record in light of the above-noted legal authority, the Board finds that service connection for sarcoidosis is not warranted.

The Board notes that the above-cited evidence reflects some suggestion of a post-service diagnosis of sarcoidosis, though the Veteran was asymptomatic in 1998 and the most recent May 2009 examination showed no active sarcoidosis.  However, despite the presence of current disability, the claim must, nonetheless, be denied on the basis of medical nexus.

Here, the post-service evidence reflects no indication of sarcoidosis for approximately 20 years after active naval service.  The Board points out that the passage of many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection for the disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Furthermore, the only competent opinion on the question of nexus between sarcoidosis and service-that provided by the May 2009 examiner-is adverse to the claim.  The Board accepts the opinion of the examiner as probative evidence on the question of whether there exists a relationship between sarcoidosis disability and service--based as it was upon full consideration of the Veteran's documented history and assertions, and supported by clear rationale based on a scientific study.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), Guerreri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the credibility and weight to be attached to medical opinions are within the province of the Board).  Significantly, neither the Veteran nor his representative has presented, or identified any contrary medical opinion, i.e., a medical opinion that, in fact, supports the claim.

While the Veteran submitted an article discussing a potential relationship between naval service and sarcoidosis, the article is general in nature and not specific to the Veteran.  Moreover, the May 2009 examiner discounted this article by noting that it did not represent scientific evidence regarding the disease.  As such, this evidence is not probative of the medical nexus question in this appeal.

Furthermore, as regards any direct assertions of Veteran and his representative that there the Veteran has sarcoidosis due to service, to include exposure to hazardous materials, no such assertions, alone, provide a basis for allowance of the claim.  The matter of medical etiology upon which this claim turns is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and his representative are not shown to be other than laypersons without the appropriate medical training and expertise, neither is competent to render a probative (persuasive) opinion on such a medical matter. See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for sarcoidosis must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990)


ORDER
 
Service connection for a right ear disability, to include recurrent infections, is denied..

Service connection for right ear hearing loss is denied.

Service connection for sarcoidosis is denied.




____________________________________________

Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


